FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            08-OCT-2021
                                            11:20 AM
                                            Dkt. 73 OCOR



               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                             ---o0o---


             STATE OF HAWAI#I, Plaintiff-Appellee, v.
             RICHARD JOSE TORRES, Defendant-Appellant


                        NO. CAAP-XX-XXXXXXX


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                 (CRIMINAL NO. 1CPC-XX-XXXXXXX)


                          OCTOBER 8, 2021


      LEONARD, PRESIDING JUDGE, HIRAOKA AND WADSWORTH, JJ.


                    AMENDED ORDER OF CORRECTION
                         (By: Leonard, J.)

           IT IS HEREBY ORDERED that the Opinion of the court,

filed on April 8, 2021, is hereby corrected as follows:

           At page 12, line 11 from top, replace the word "Agslud"

with "Agsalud" so that the sentence and case name now reads as

follows:

                756 (2017) (quoting Camara v. Agsalud, 67 Haw.
                212, 215-16, 685
 FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER



          The clerk of the court is directed to incorporate the

foregoing change in the original opinion.

          DATED: Honolulu, Hawai#i, October 8, 2021.

                                    /s/ Katherine G. Leonard
                                    Associate Judge




                                2